Order entered December             , 2012




                                              In The
                                    Court of appeabs
                           jfiftb Oiotrict of Texao at Riattati
                                      No. 05-12-00839-CR
                                      No. 05-12-00840-CR

                          JUAN FRANCISCO TURCIOS, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                    Dallas County, Texas
                      Trial Court Cause Nos. F11-70886-P, F11-70896-P

                                              ORDER

       The Court REINSTATES the appeals.

       On October 10, 2012, we ordered the trial court to conduct make findings regarding why

appellant's brief has not been filed. We ADOPT the findings that: (1) appellant desires to

pursue the appeals; (2) appellant is indigent and entitled to court-appointed counsel; (3)

appellant's pro se notice of appeal requested counsel, but the request was not brought to trial

court's attention and counsel was not appointed; (3) the court has appointed Matthew Kita to be

appellant's attorney; and (4) the court recommends that Mr. Kita be given forty-five days from

December 3, 2012 to file appellant's brief.

       We DIRECT the Clerk to list Matthew Kita as appellant's appointed attorney of record.
We ORDER appellant to file his brief by JANUARY 31, 2013.




                                        DAVID L. BRIDGES
                                        JUSTICE